 


114 HR 858 IH: To establish a comprehensive literacy program, and for other purposes.
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 858 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Yarmuth (for himself, Mr. Polis, Ms. Norton, Mr. Cohen, Mr. McGovern, Mr. Rangel, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To establish a comprehensive literacy program, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as— (1)the Literacy Education for All, Results for the Nation Act; or 
(2)the LEARN Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purposes. 
Sec. 4. Programs authorized. 
Sec. 5. State planning grants. 
Sec. 6. State implementation grants. 
Sec. 7. Subgrants to eligible entities in support of literacy for children from birth through kindergarten entry. 
Sec. 8. Subgrants to eligible entities in support of literacy for students in kindergarten through grade 12. 
Sec. 9. Additional State activities. 
Sec. 10. National evaluation, information dissemination, and technical assistance. 
Sec. 11. Consequences of insufficient progress, reporting requirements, and conflicts of interest. 
Sec. 12. Rules of construction. 
Sec. 13. Definitions. 
Sec. 14. Authorization of appropriations.  
2.FindingsThe Congress finds that in order for a comprehensive and effective literacy program to address the needs of children it is critical to address the following: (1)Literacy development is an ongoing process that requires a sustained engagement and investment beginning in early childhood and continuing through secondary school. 
(2)Developing literacy skills begins at birth as infants and toddlers associate sounds, gestures, and marks on paper with consequences and meaning. Many teachers and staff in early learning programs are not provided with high-quality professional development in how to support children’s language and literacy development. Such high-quality professional learning and preparation, that is job-embedded and ongoing, promotes strong early language and literacy for all children’s readiness for school. (3)Research shows that writing leads to improved reading achievement, reading leads to better writing performance, and combined instruction leads to improvements in both areas. Students in kindergarten through grade 12 need to be engaged in combined reading and writing experiences that lead to a higher level of thinking than when either process is taught alone. 
(4)Teachers and early childhood educators need professional development to improve the reading and writing abilities of children who are at risk for developmental delays or are reading and writing several years below grade level. Middle school and secondary school teachers in core academic subjects must have the tools and skills to teach reading and writing for subject area understanding and to differentiate and provide instruction for students with varying literacy skills. (5)Approximately 65 percent of 4th graders and 8th graders read below the proficient level on the 2013 National Assessment of Educational Progress. 
(6)One in four students enter 9th grade reading below grade level and struggle to graduate because their literacy achievement is alarmingly low. Many of the more than 700,000 students who leave U.S. high schools each year without a diploma have low literacy skills. For those students who earn a diploma, an increasing number must take remedial coursework upon entering college, without promising results: students who enroll in a remedial reading course are less likely to eventually earn a degree or certificate. (7)Fewer than 2 in 10 high school students who graduated in 2014 met all 4 ACT College Readiness Benchmarks (English, Mathematics, Reading, and Science), the minimum level of achievement that ACT indicates is necessary if students are to experience success in first-year college courses. 
(8)Roughly 40 percent of secondary school graduates lack the literacy skills employers seek. The 25 fastest growing professions have higher than average literacy demands while the fastest declining professions have lower than average literacy demands. (9)The intellectual and linguistic skills necessary for reading and writing must be developed through explicit, intentional, and systematic language activities, to which many low-income and minority students do not have access. 
(10)Meaningful engagement of families in their children’s early learning supports school readiness and later academic success. Parental literacy habits are positively associated with parental reading beliefs, parent-child literacy and language activities in the home, children’s print knowledge, and interest in reading and writing. (11)Research shows that low expectations for the reading and writing achievement of students in schools results in curricula that do not challenge students or adequately support literacy education, while high academic expectations and quality instruction and supports can boost student learning and achievement. 
3.PurposesThe purposes of this Act are— (1)to improve reading, writing, and academic achievement for children and students by providing Federal support to State educational agencies, in collaboration with State agencies that oversee child care programs, to develop, coordinate, and implement comprehensive State literacy plans that ensure high-quality instruction and effective practices in early language and literacy in early learning programs (serving children from birth through kindergarten entry) and in reading and writing in kindergarten through grade 12; and 
(2)to assist State educational agencies and State agencies that oversee child care and other early childhood programs in achieving the purposes described in paragraph (1) by— (A)supporting the development and implementation of early learning through grade 12 literacy programs that are based on scientifically valid research, to ensure that every student can read and write at grade level or above; 
(B)providing children attending early learning programs that serve children from birth through kindergarten entry, including programs, such as child care, Early Head Start, Head Start, State-funded preschool, public library programs, and other early childhood education settings, with high-quality, language-rich, literature-rich, informational text-rich, culturally relevant, developmentally appropriate environments, so that such children develop the fundamental knowledge and skills necessary for literacy engagement, development, and achievement in kindergarten and beyond; (C)educating parents in the ways they can support their child’s communication and literacy development; 
(D)supporting efforts to link and align standards and evidence-based teaching practices and instruction in early learning programs serving children from birth through kindergarten entry; (E)supporting high-quality, effective educational and development environments for children and students from birth through grade 12 to develop oral language, reading comprehension, and writing abilities through evidence-based instruction and practices; 
(F)improving student achievement by establishing literacy initiatives that provide explicit and systematic instruction in oral language, reading, and writing development across the curriculum; (G)identifying and supporting students who are reading and writing below grade level by providing evidence-based intensive interventions, including extended learning time, to help such students acquire the language and literacy skills they need to graduate from secondary school; 
(H)providing assistance to eligible entities in order to provide educators with high-quality professional development in the essential components of early literacy instruction and the essential components of reading and writing instruction; (I)supporting State educational agencies and local educational agencies in using age- and developmentally appropriate instructional materials and strategies, including those consistent with universal design for learning, that assist teachers as they work with students to develop reading and writing competencies appropriate to the student’s grade and skill levels; 
(J)supporting State educational agencies and eligible entities in improving reading, writing, and academic achievement for children and students, especially those that are low-income, limited English proficient, migratory, Indian or Alaskan Native, neglected or delinquent, homeless, in the custody of the child welfare system, those that have disabilities, or those who have dropped out of school; and (K)strengthening coordination among schools, early learning programs, early literacy programs, family literacy programs, juvenile justice programs, public libraries, and outside-of-school programs that provide children and youth with strategies, curricula, interventions, and assessments designed to advance early and continuing language and literacy development in ways appropriate for each context. 
4.Programs authorized 
(a)In generalThe Secretary is authorized— (1)to award State planning grants in accordance with subsection (b) and section 5; and 
(2)to award State implementation grants in accordance with subsection (b) and section 6 to enable— (A)the State agency that oversees child care programs, in consultation with the State Advisory Council on Early Childhood Education and Care described in section 642B of the Head Start Act and other early childhood agencies, to award subgrants to eligible entities in accordance with section 7; 
(B)the State educational agency to award subgrants to eligible entities in accordance with section 8; and (C)the State educational agency to carry out the additional State activities described in section 9. 
(b)Awards to state educational agencies 
(1)Discretionary grants 
(A)In generalIf the amount appropriated under section 14 for a fiscal year is less than $500,000,000 the Secretary shall— (i)reserve not more than 5 percent of such amount for the national evaluation, dissemination of information, and technical assistance under section 10; 
(ii)reserve not more than 5 percent of such amount to make awards, on a competitive basis, under section 5; and (iii)use the amount not reserved under clauses (i) and (ii) to make awards, on a competitive basis and based on the quality of the applications submitted, to State educational agencies that have applications approved under section 6 to enable the agencies to carry out sections 7 through 9. 
(B)Allocation of fundsThe Secretary shall allocate the funds described in subparagraph (A)(iii) among approved applicants on the basis of the relative number or percentage of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in a State served by an approved applicant compared to the number or percentage of such children in all States served by approved applicants, except that awards under this paragraph shall be of sufficient size and scope to be effective. (2)Formula grants (A)In generalIf the amount appropriated under section 14 for a fiscal year is equal to or exceeds $500,000,000 the Secretary shall— 
(i)reserve not more than 5 percent of such amount for the national evaluation, dissemination of information, and technical assistance under section 10; (ii)reserve not more than 5 percent of such amount to make awards, on a competitive basis, under section 5; 
(iii)reserve a total of 1 percent of such amount for— (I)allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among such outlying areas on the basis of their relative need, as determined by the Secretary in accordance with the purposes of this Act; and 
(II)the Secretary of the Interior for programs under sections 5 through 9 in schools operated or funded by the Bureau of Indian Education; and (iv)use the amount not reserved under clauses (i) through (iii) to make awards, from allotments under subparagraph (B), to State educational agencies serving States, excluding States described in clause (iii)(I), that have applications approved under section 6 to enable the agencies to carry out sections 7 through 9. 
(B)State allotment formulaFrom the funds described in subparagraph (A)(iv), the Secretary shall make an award to each approved applicant under section 6 on the basis of the relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the State served by the applicant compared to the number of such children in all States served by approved applicants. (C)Proportional divisionIn each fiscal year, the amount reserved under subparagraph (A)(iii) shall be divided between the uses described in subclauses (I) and (II) of such subparagraph in the same proportion as the amount reserved under section 1121(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331(a)) is divided between the uses described in paragraphs (1) and (2) of such section 1121(a) for such fiscal year. 
(3)Consultation 
(A)In generalAs applicable, a State educational agency that receives a discretionary grant or allotment under this subsection shall engage in timely and meaningful consultation with representatives of Indian tribes located in the State in order to improve the coordination of activities designed to develop effective approaches to achieve the purposes of the Act consistent with the cultural, language, and educational needs of Indian students. (B)Special ruleOf the funds reserved under paragraph (2)(A)(iii)(II), the Secretary of the Interior shall consult with tribes and school boards connected with bureau-funded schools to ensure allocation of funds to the extent possible in accordance with subparagraphs (A), (B), and (C) of section 6(a)(2). 
(c)Peer review 
(1)In generalThe Secretary shall convene a peer review panel to evaluate and make recommendations to the Secretary regarding each application for a grant under section 5 or 6 using the evaluation criteria described in paragraph (2). (2)Development of evaluation criteriaThe Secretary shall report to the Congress the peer review process and evaluation criteria that will be used to evaluate grant applications under sections 5 and 6 and shall make a copy of the peer review panel’s comments available to the public. 
(d)Supplement not supplantGrant funds provided under this section shall be used to supplement, and not supplant, other Federal, State, or local funds that would, in the absence of such grant funds, be made available for literacy instruction and support of children and students participating in programs assisted under this Act. 5.State planning grants (a)Planning grants authorized (1)In generalThe Secretary may award planning grants to State educational agencies to enable the State educational agencies to develop or improve a comprehensive plan, in consultation with the State agencies that oversee child care and other early childhood programs, the State Advisory Council on Early Childhood Education and Care, and the State Head Start Collaboration Office, to carry out activities that improve literacy for children and students from birth through grade 12. 
(2)Grant periodA planning grant under this section shall be awarded for a period of not more than 1 year. (3)NonrenewabilityThe Secretary shall not award a State educational agency more than 1 planning grant under this section. 
(4)Relation to implementation grantsA State educational agency may not receive a planning grant under this section at the same time it is receiving an implementation grant under section 6. (b)ApplicationEach State educational agency desiring a planning grant under this section shall submit, jointly with the State agencies that oversee child care and other early childhood programs and the State Advisory Council on Early Childhood Education and Care, an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(c)Existing state literacy planAn existing Federally funded comprehensive State literacy plan may be improved using a grant under this section. 6.State implementation grants (a)Implementation grants authorized (1)In generalThe Secretary shall award implementation grants to State educational agencies— 
(A)to implement, in collaboration with the State agencies that oversee child care and other early childhood programs, the State Advisory Council on Early Childhood Education and Care, and the State Head Start Collaboration Office— (i)the comprehensive State literacy plan developed under section 5, if the State educational agency received a grant under such section; or 
(ii)another comprehensive State literacy plan for serving children from birth through grade 12; (B)to provide funds made available under paragraph (2)(A) to the State agency that oversees child care programs to award subgrants under section 7; 
(C)to award subgrants under section 8; and (D)to carry out additional State activities under section 9. 
(2)Use of fundsState educational agency shall use implementation grant funds received under this section as follows: (A)Learners from birth through kindergarten entryNot less than 15 percent of such grant funds shall be used in accordance with section 7. 
(B)Students in kindergarten through grade 5Not less than 40 percent of such grant funds shall be used in accordance with section 8, to be allocated equitably among grades kindergarten through grade 5, unless the State educational agency determines than an exception is necessary based on a capacity survey described in section 8(c)(1). (C)Students in grades 6 through 12Not less than 40 percent of such grant funds shall be used in accordance with section 8, to be allocated equitably among grades 6 through 12, unless the State educational agency determines that an exception is necessary based on a capacity survey described in section 8(c)(1). 
(D)State activitiesNot more than 5 percent of such grant funds shall be used for the State activities described in section 9. (3)Duration of grantsAn implementation grant under this section shall be awarded for a period of not less than 3 years and not more than 5 years. 
(4)Renewals 
(A)In generalImplementation grants under this section may be renewed. (B)ConditionsIn order to be eligible to have an implementation grant renewed under this paragraph, the State educational agency, in collaboration with the State agencies that oversee child care and other early childhood programs and the State Advisory Council on Early Childhood Education and Care, shall demonstrate, to the satisfaction of the Secretary, that— 
(i)the State educational agency has complied with the terms of the grant, including using the funds to— (I)increase access to high-quality professional development; 
(II)use developmentally appropriate curricula and teaching materials; and (III)use developmentally appropriate classroom-based instructional assessments and developmentally appropriate screening and diagnostic assessments; and 
(ii)with respect to students in kindergarten through grade 12, during the period of the grant there has been significant progress in student achievement, as measured by appropriate assessments, including meeting the measurable annual objectives established pursuant to section 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)). (b)State Applications (1)In generalA State educational agency that desires to receive an implementation grant under this section shall, in collaboration with the State agencies that oversee child care and other early childhood programs and the State Advisory Council on Early Childhood Education and Care, submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)ContentsAn application described in paragraph (1) shall include the following: (A)State literacy team and planA description of how the State educational agency has formed a State literacy leadership team and developed a comprehensive State literacy plan, as described in section 5. 
(B)Conflicts of interestAn assurance that the State has a process to safeguard against conflicts of interest consistent with section 11(c) for individuals providing technical assistance on behalf of the State educational agency or the State agencies that oversee child care and other early childhood programs or serving on the State literacy leadership team. (C)ImplementationAn implementation plan that includes a description of how the State educational agency and the State agency that oversees child care programs will— 
(i)assist eligible entities with— (I)selecting and using screening assessments and diagnostic assessments; 
(II)providing classroom-based instruction that is supported by one-to-one and small group instruction; (III)using curricular materials and instructional tools, which may include technology, to improve instruction and literacy achievement; 
(IV)using the principles of universal design for learning in all phases of instructional practice, including professional development, curriculum development and selection of instructional materials, and classroom instruction; (V)providing high-quality professional development as part of such eligible entities’ literacy initiatives to improve the literacy development and learning of children and students served under the implementation grant; and 
(VI)providing diverse learners, including English language learners, with culturally, linguistically, and developmentally appropriate curricula, instructional materials, interactive technologies, and valid and reliable assessments that support such learners in meeting State academic and content standards; (ii)ensure that eligible entities in the State have leveraged and are effectively leveraging the resources to implement high-quality literacy instruction, and have the capacity to implement high-quality literacy initiatives effectively; 
(iii)ensure that professional development activities are based on— (I)the essential components of early literacy instruction and the essential components of reading and writing instruction, as appropriate; and 
(II)evidence-based English language acquisition and adult learning research, as appropriate; (iv)coordinate and align, as appropriate, the activities assisted under this section and sections 7 and 8 with other State and local programs that— 
(I)serve children and students, and their families; and (II)promote literacy instruction and learning; 
(v)ensure that funds provided under this section are awarded in a manner that will provide services to all age and grade levels consistent with section 6(a)(2); (vi)award subgrants to eligible entities to enable the eligible entities to carry out the activities described in sections 7 and 8, including to— 
(I)eligible entities that serve rural areas; and (II)eligible entities that serve urban areas; and 
(vii)assist the eligible entities in the State in— (I)providing strategic and intensive literacy instruction for students reading and writing below grade level, including through the use of multitiered systems of supports; 
(II)providing high-quality professional development in literacy instruction to teachers, including— (aa)special education teachers or teachers of students who are English language learners; and 
(bb)teachers of core academic subjects; (III)addressing the literacy needs of children and students with disabilities and English language learners served by the eligible entity; and 
(IV)providing training to parents so that the parents can participate in the literacy related activities described under sections 7 and 8 to assist in the language and literacy development of their children. (D)Key data metricsA description of the key data metrics that will be collected and reported annually under section 11(b)(1)(E). 
(E)National evaluationAn assurance that the State educational agency, the State agency that awards subgrants under section 7, and any eligible entity receiving a subgrant under section 7 or 8, will, if requested, participate in the national evaluation under section 10. (F)PriorityAn assurance that the State educational agency and the State agency that oversees child care programs, as appropriate, shall prioritize awarding subgrants— 
(i)under section 7, based on the percentage of low-income children proposed to be served by the applicant; and (ii)under section 8, based on the number or percentage of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) proposed to be served by the applicant. 
7.Subgrants to eligible entities in support of literacy for children from birth through kindergarten entry 
(a)SubgrantsA State educational agency shall provide the funds provided under section 4(a)(2)(A) to the State agency that oversees child care programs, who shall award subgrants, on a competitive basis, in consultation with the State Advisory Council on Early Childhood Education and Care and other State early childhood agencies, to eligible entities to enable the eligible entities to carry out the activities described in subsection (e). (b)Sufficient size and scopeEach subgrant awarded under this section shall be of sufficient size and scope to allow the eligible entity to carry out the activities described in subsection (e). 
(c)Local ApplicationsAn eligible entity that desires to receive a subgrant under this section shall submit an application to the State agency that oversees child care programs, at such time, in such manner, and including such information as such agency may require. Such application shall include a description of— (1)a needs assessment, including an analysis of data on child literacy as applicable; 
(2)an implementation plan that utilizes the needs assessment described in paragraph 1 that identifies a baseline level of literacy and early literacy skills, as well as benchmarks for making improvements and monitoring progress; (3)the programs assisted under the subgrant, including demographic and socioeconomic information on the children from birth through kindergarten entry enrolled in the programs; 
(4)a budget for the eligible entity that projects the cost of developing and implementing literacy initiatives to carry out the activities described in subsection (e); (5)how the subgrant funds will be used to enhance the language and literacy aspects of school readiness of children from birth through kindergarten entry in early childhood education programs; 
(6)how the subgrant funds will be used to prepare and provide ongoing assistance to staff in the programs, through professional development focused on the essential components of early literacy instruction, including onsite intensive mentoring by early childhood literacy coaches to provide high-quality literacy activities based on scientifically valid research on child development and learning for children from birth through kindergarten entry; (7)how the subgrant funds will be used to provide services, incorporate activities, and select and use literacy instructional materials that are based on scientifically valid research on child development and early learning; 
(8)how the subgrant funds will be used to provide— (A)screening assessments or other appropriate measures— 
(i)to effectively identify children from birth through kindergarten entry who may be at risk for delayed development or later academic difficulties; and (ii)to determine whether such children are developing the fundamental knowledge necessary for literacy, engagement, development, and achievement in kindergarten and beyond; and 
(B)diagnostic assessments, as appropriate, to determine the need for additional services; (C)classroom-based instructional assessments; and 
(D)other appropriate assessments of developmental progress; (9)how the subgrant funds will be used to help instructional staff in the programs assisted under the subgrant to more effectively meet the diverse developmental and linguistic needs of children from birth through kindergarten entry in the community, including the needs of English language learners and children with disabilities; 
(10)how the subgrant funds will be used to ensure that parents receive instruction— (A)on their children’s early literacy development; and 
(B)on how parents can support children’s literacy development at home; (11)how the subgrant funds will be used to help children, particularly children experiencing difficulty with spoken and written language, to make the transition from early education to formal classroom instruction; 
(12)how the activities assisted under the subgrant will be coordinated with literacy instruction at the kindergarten through grade 3 levels; (13)how the eligible entity will— 
(A)evaluate the success of the activities supported under the subgrant in enhancing the early language and literacy development of children served under such subgrant; and (B)evaluate data for program improvement; and 
(14)such other information as the State agency that oversees child care programs may require. (d)Approval of local ApplicationsThe State agency that oversees child care programs shall— 
(1)award subgrants to eligible entities in accordance with this section based on the quality of applications submitted; and (2)prioritize awarding subgrants based on the criteria described in section 6(b)(2)(F). 
(e)Local uses of funds 
(1)Required usesAn eligible entity that receives a subgrant under this section shall use the subgrant funds to carry out the following activities to support the development of early language and literacy in children from birth through kindergarten entry: (A)Enhance and improve early learning programs to ensure that children in such programs are provided with high-quality, developmentally appropriate oral language, literature- and print-rich environments. 
(B)Provide high-quality professional development on how children develop language and literacy skills (including children with disabilities and English language learners), and the selection and integration of developmentally, linguistically, and culturally appropriate literacy instructional strategies, activities, and materials, which may include the use of an early literacy coach for the staff of the eligible entity, in such entity’s curriculum and activities. (C)Acquire, provide training for, and implement, as appropriate— 
(i)screening assessments or other appropriate measures to determine whether children from birth through kindergarten entry are developing appropriate early language and literacy skills; (ii)diagnostic assessments, as appropriate, to determine the need for additional services; and 
(iii)classroom-based instructional assessments. (D)Acquire, as appropriate, and integrate evidence-based instructional materials, activities, tools, and measures into the early learning programs offered by the eligible entity to improve development of children’s early language and literacy skills. 
(2)Allowable usesAn eligible entity that receives a subgrant under this section may use the subgrant funds to carry out either or both of the following activities to support the development of early language and literacy in children from birth through kindergarten entry: (A)Selecting, developing, and implementing a multitier system of supports. 
(B)Providing activities that encourage family literacy experiences and practices and educate parents of children enrolled in a program receiving funds under this section on the development of their children’s early literacy skills. (f)ProhibitionThe use of assessment items and data on any assessment authorized under this section to provide rewards or sanctions for individual children, early learning providers, program directors, or principals is prohibited. 
8.Subgrants to eligible entities in support of literacy for students in kindergarten through grade 12 
(a)SubgrantsA State educational agency shall use the implementation grant funds provided under section 4(a)(2)(B) to award subgrants, on a competitive basis, to eligible entities to enable the eligible entities to carry out the activities described in subsection (e). (b)Sufficient size and scopeEach subgrant awarded under this section shall be of sufficient size and scope to allow the eligible entity to carry out the activities described in subsection (e). 
(c)Local ApplicationsAn eligible entity desiring to receive a subgrant under this section shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require. Such application shall include, the following information: (1)Capacity surveyResults of the eligible entity’s capacity survey that— 
(A)identify— (i)the strengths and weaknesses of such entity related to literacy; 
(ii)how subgrant funds will be used to inform and improve literacy instruction within such entity; and (iii)the demographic and socioeconomic information on the students enrolled in such entity; and 
(B)include an analysis, disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)) and by grade level, of— (i)State scores on the reading or language arts assessments conducted under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)); 
(ii)National Assessment of Educational Progress reading scores, as appropriate; (iii)the percentage of students in need of reading and writing remediation; 
(iv)core course passing and failure rates for secondary school students; (v)credit accumulation for secondary school students; and 
(vi)graduation rates. (2)Professional developmentHow each participating school, eligible entity, or a provider of high-quality professional development will provide ongoing high-quality professional development in language development, English language acquisition (as appropriate), and literacy instruction to all teachers, principals, and other school leaders served by the school. 
(3)InterventionsHow each participating school will identify students in need of interventions and provide appropriate scientifically valid instructional interventions or other services which may include one-on-one instruction and extended learning time for struggling students. (4)BudgetA budget for each participating school that projects the cost of developing and implementing literacy initiatives to carry out the activities described in subsection (e). 
(5)IntegrationAn explanation of how each participating school will integrate literacy instruction into core academic subjects. (6)CoordinationA description of how each participating school will coordinate literacy instruction with early education, after-school programs, and other programs serving students in the school, such as library programs, as appropriate. 
(7)AssessmentsA description of the screening, diagnostic, formative, and summative assessments that will be used in an assessment system to improve literacy instruction and track student literacy progress. (8)Families and caregiversA description of how the families and caregivers will be involved in supporting their children’s literacy instruction and assessment. 
(9)InitiativesA description of the literacy and other academic initiatives, if any, in place and how these initiatives will be coordinated and integrated with activities supported under this section. (10)Participation in evaluationAn assurance that the eligible entity will, if requested, participate in the national evaluation described in section 10. 
(d)Approval of local ApplicationsThe State educational agency shall— (1)award subgrants to eligible entities in accordance with this section based on the quality of applications submitted; and 
(2)prioritize awarding subgrants to eligible entities based on the criteria described in section 6(b)(2)(F). (e)Local uses of funds for kindergarten through grade 12 (1)Required usesAn eligible entity that receives a subgrant under this section shall use the subgrant funds to carry out the following activities for students in kindergarten through grade 12: 
(A)Develop and implement a literacy initiative that— (i)includes all of the essential components of reading and writing instruction; 
(ii)supports activities that are provided primarily during the regular school day but which may be augmented by instruction during nonschool hours or periods when school is not in session (such as before and after school or during summer recess); (iii)integrates literacy instruction into core academic subjects and, to the extent practicable, other subjects taught in a school, such as career and technical education; and 
(iv)addresses the literacy needs of English language learners and students with disabilities. (B)Form school literacy leadership teams to help implement, assess, and identify changes to the literacy initiative. 
(C)Provide high-quality, developmentally appropriate oral language, including listening and speaking, literature, and print-rich classroom environments. (D)Provide high-quality professional development for instructional staff, including literacy coaches and teachers of students with disabilities and English language learners. 
(E)Select and administer screening and diagnostic assessments and support teachers’ use of formative assessments and assessment data to plan instruction. (F)Select and implement a multitier system of supports that includes intensive, supplemental interventions for students. 
(G)Provide training to principals and other school and district personnel in implementing the literacy initiative, particularly in the areas of— (i)utilizing data; 
(ii)assessing the quality of literacy instruction across content areas; and (iii)providing time and support for teachers to plan literacy instruction. 
(H)Provide family literacy services for students and their parents, including training to enable families and caregivers to support the literacy initiative. (I)Promote writing experiences and implement programs that instruct and engage students in practicing writing for multiple audiences and purposes appropriate to the interests and capacities of students. 
(J)Annually collect, analyze, and report data to the State educational agency. (2)Allowable usesAn eligible entity that receives a subgrant under this section may use the subgrant funds to carry out the following activities for students in kindergarten through grade 12: 
(A)Acquire and utilize developmentally appropriate instructional materials based on scientifically valid research, including materials that utilize technology. (B)Hire and train literacy coaches. 
(C)Promote reading, library, and writing programs that provide access to engaging reading material in school and at home. (D)Connect out-of-school learning opportunities to in-school learning, including the alignment of after-school activities with in-school curricula, in order to improve the literacy achievement of students. 
(E)Form an acting partnership with 1 or more public or private nonprofit organizations that have a demonstrated record of effectiveness in improving literacy development or providing professional development aligned with the activities described in this subsection. (F)Providing time for teachers and school librarians to meet to plan literacy instruction, as appropriate. 
(f)Limitation to certain schoolsAn eligible entity receiving a subgrant under this section shall, in distributing subgrant funds under this subsection, provide the subgrant funds only to schools, including public charter schools, that— (1)are among the schools served by the eligible entity with the highest numbers or percentages of students in grades kindergarten through 12 reading and writing below grade level, based on the most current State data as available; and 
(2)have the highest numbers or percentages of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)). 9.Additional State activities (a)Required activitiesA State educational agency, in consultation with the State agency that oversees child care programs, shall use funds made available under section 4(a)(2)(C) and described in section 6(a)(1)(D) to carry out each of the following activities: 
(1)Providing technical assistance or engaging qualified providers to provide such assistance, to assist eligible entities to design and implement literacy initiatives. (2)Identifying and supporting high-quality professional development in literacy instruction for eligible entities. 
(3)Coordinating activities under this Act with reading, writing, and other literacy resources and programs across the State. (4)Disseminating information, including making publicly available on the Web sites of the State educational agency and the State agency that oversees child care programs, on promising practices to improve children’s early literacy and language development and student literacy achievement. 
(5)Reviewing and developing recommendations in collaboration with teachers, early childhood providers, statewide educational and professional organizations representing teachers, and statewide and educational and professional organizations representing institutions of higher education, to strengthen State licensure and certification standards for literacy instruction in early education through grade 12. (6)Coordinating with institutions of higher education in the State to strengthen and enhance pre-service course work for students preparing to teach literacy to children and students from birth through grade 12. 
(7)Administration and reporting. (b)Permissive activitiesA State educational agency, in collaboration with the State agency that oversees child care programs, may use funds made available under section 4(a)(2)(C) and described in section 6(a)(1)(D) to carry out one or more of the following activities: 
(1)Training personnel of eligible entities to use data systems to track student literacy achievement. (2)Developing and providing training to literacy coaches, including literacy coaches with expertise in early literacy development, language development, and adolescent literacy. 
10.National evaluation, information dissemination, and technical assistance 
(a)National evaluation 
(1)In generalFrom funds reserved under paragraph (1)(A)(i) or (2)(A)(i) of section 4(b), the Secretary shall perform a 5-year national evaluation of the grant and subgrant programs assisted under this Act by entering into one or more contracts or cooperative agreements with independent organizations. Such evaluation shall include scientifically valid research that applies rigorous and systematic procedures to obtain information relevant to the implementation and effect of the programs assisted under this Act. (2)Contents of evaluationThe evaluation described in this subsection shall include an analysis of each of the following: 
(A)ImpactThe impact of literacy initiatives supported under this Act on improving early literacy skills and student academic outcomes, including student literacy development in reading and writing, student literacy development in other academic content areas, grade promotion, and graduation. (B)Implementation of core featuresThe fidelity of implementation of core program features, such as coherence of program across grades, quality of technical assistance, State and school district leadership, professional development for teachers and administrators, use of quality materials and pedagogy, and use of assessment. 
(C)Other inquiriesOther inquiries as designated by the Secretary, such as— (i)the types of literacy initiatives that have demonstrated the greatest impact on student achievement; 
(ii)how State standards, local educational agency and school curricula, assessments, and interventions combine to improve literacy; (iii)how screening, diagnostic, and formative assessments of reading and writing assist teachers in identifying students’ reading and writing needs; 
(iv)how job-embedded, ongoing, high-quality professional development improves teacher practice and increases literacy skills of children and students; (v)the types of literacy activities that improve the early reading, writing, and language skills of children from birth through kindergarten entry; 
(vi)how early learning providers are being prepared with scientifically valid research on early childhood literacy and literacy development; (vii)how early literacy instructional materials and activities based on scientifically valid research are being integrated into preschools, child care programs and programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.), and family literacy programs; 
(viii)the impact of adolescent literacy initiatives on student motivation, engagement, and participation in adolescent literacy activities; (ix)the impact of literacy initiatives on diverse learners, including English language learners; 
(x)the relationship between students’ literacy achievement and secondary school graduation rates; and (xi)effective strategies to integrate school and public library programs to improve literacy. 
(3)Reports 
(A)Interim reportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to the Congress an interim report on the national evaluation conducted under this subsection. (B)Final reportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit a final report containing the results of the national evaluation conducted under this subsection to— 
(i)State educational agencies and eligible entities on a periodic basis for use in program improvement; and (ii)the Congress. 
(b)Information dissemination and technical assistance 
(1)In generalFrom amounts reserved under paragraph (1)(A)(i) or (2)(A)(i) of section 4(b), the Secretary shall, in collaboration with the Secretary of Health and Human Services, the Director of the National Institute of Child Health and Human Development, regional educational laboratories established under section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564), and the comprehensive centers established under section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), distribute information and provide technical assistance on literacy instruction, including— (A)information on literacy instruction and the impact of the instruction on— 
(i)student achievement, motivation, and engagement for literacy; and (ii)student graduation with a secondary school diploma; 
(B)information on elements of job-embedded, ongoing, high-quality professional development that improves literacy achievement in children and students in early education through grade 12; and (C)information on schools, eligible entities, and States that have successfully improved literacy achievement in early education through grade 12. 
(2)Dissemination and coordinationThe Secretary shall disseminate and make publicly available the information described in paragraph (1) to— (A)recipients of Federal financial assistance under this Act, part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), and the Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.); and 
(B)each school operated or funded by the Bureau of Indian Education. (3)Use of networksIn carrying out this subsection, the Secretary shall, to the extent practicable, use information and dissemination networks developed and maintained through other public and private entities. 
11.Consequences of insufficient progress, reporting requirements, and conflicts of interest 
(a)Consequences of insufficient progress 
(1)Consequences for grant recipientsIf the Secretary determines that a State educational agency receiving an award under section 4(b) or an eligible entity receiving a subgrant under section 7 or 8 is not making significant progress in meeting the purposes of this Act after the submission of a report described in subsection (b), then the Secretary may withhold, in whole or in part, further payments under this Act in accordance with section 455 of the General Education Provisions Act (20 U.S.C. 1234d) or take such other action authorized by law as the Secretary determines necessary, including providing technical assistance upon request of the State educational agency, or eligible entity, respectively. (2)Consequences for subgrant recipientsA State educational agency or State agency that oversees child care programs, as appropriate, receiving an award under section 4(b) may refuse to award subgrant funds to an eligible entity under section 7 or 8 if such State agency finds that the eligible entity is not making significant progress in meeting the purposes of this Act, after— 
(A)providing technical assistance to the eligible entity; and (B)affording the eligible entity notice and an opportunity for a hearing. 
(b)Reporting requirements 
(1)State educational agency reportsEach State educational agency receiving an award under section 6 shall report annually to the Secretary regarding the State educational agency’s progress and the progress of the State agency that oversees child care programs in addressing the purposes of this Act. Such report shall include, at a minimum, a description of— (A)the professional development activities provided under the award, including types of activities and entities involved in providing professional development to early childhood providers, classroom teachers, and other instructional staff; 
(B)instruction, strategies, activities, curricula, materials, and assessments used in the programs funded under the award; (C)the types of programs and program settings for children younger than kindergarten entry funded under the award and the ages, grade levels, and demographic information of children served by the programs funded under the award, except that individually identifiable information shall not be included; 
(D)the experience and qualifications of the instructional staff who provide literacy instruction under the programs funded under the award, including the experience and qualifications of those staff working with children with disabilities, English language learners, and children younger than kindergarten entry; (E)key data metrics used for literacy initiatives; 
(F)student performance on relevant program metrics, as identified in the State education agency’s implementation plan under section 6(b)(2)(C), such as— (i)the number of students reading and writing on grade level by the end of the third grade, disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and 
(ii)the instruction and activities delivered to at-risk students served under the award; and (G)the outcomes of programs and activities provided under the award. 
(2)Eligible entity reportsEach eligible entity receiving a subgrant under section 7 or 8 shall report annually to the State educational agency or the State agency that oversees child care programs, as appropriate, regarding the eligible entity’s progress in addressing the purposes of this Act. Such report shall include, at a minimum, a description of— (A)how the subgrant funds were used; 
(B)the degree of appropriate developmental progress or literacy achievement growth of students, including children who are English language learners and children with disabilities, assisted under the subgrant; (C)the professional development of activities provided under the award, including types of activities and entities involved in providing professional development to early childhood providers, classroom teachers, and other instructional staff; 
(D)instruction, strategies, activities, curricula, materials, and assessments used in the programs funded under the award; (E)the types of programs funded under the award and the ages, grade levels, and demographic information of children served by the programs funded under the award, except that individually identifiable information shall not be included; 
(F)the experience and qualifications of the instructional staff who provide literacy instruction under the programs funded under the award, including the experience and qualifications of those staff working with children with disabilities and with English language learners; (G)key data metrics used for literacy initiatives; 
(H)student performance on relevant program metrics, as identified in the State education agency’s implementation plan under section 6(b)(2)(C), such as— (i)the number of students reading and writing on grade level by the end of the third grade, disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and 
(ii)the instruction and activities delivered to at-risk students served under the award;  (I)the outcomes of programs and activities provided under the award; and
(J)the results of an external evaluation, if the Secretary determines applicable. (c)Conflicts of interest (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall create and implement procedures— 
(A)to assess whether a covered individual or entity has a potential conflict of interest; and (B)to require the disclosure and mitigation of any such conflict of interest to ensure the integrity of the related program. 
(2)Evaluation by the comptroller general 
(A)In generalNot later than 60 days after the creation of the procedures described in paragraph (1), the Comptroller General of the United States shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on the adequacy of such procedures to identify, disclose, and manage conflicts of interest. (B)UpdatesBeginning not less than 6 months after the report described in subparagraph (A) is filed, the Comptroller General shall evaluate the Department’s implementation of the procedures described in paragraph (1) and report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate every 6 months to ensure that the Department has adequately implemented such procedures. The Comptroller General shall include in the reports any recommendations for modifications to such procedures that the Comptroller General determines are appropriate to properly identify, disclose, and manage conflicts of interest. 
(3)DefinitionsFor the purposes of this subsection: (A)The term covered individual or entity means— 
(i)an officer or professional employee of the Department of Education; (ii)a contractor or subcontractor of the Department, or an individual hired by the contracted entity; 
(iii)a member of a peer review panel described in section 4(c); or (iv)a consultant or advisor to the Department. 
(B)The term conflict of interest means a financial interest or other self-interest that a reasonable person would expect to lead to an undue bias, or the appearance of such bias, towards a particular product or service purchased with, guaranteed or insured by, or under consideration for purchase with, or to be guaranteed or insured by, funds administered by the Department of Education or a contracted entity of the Department. 12.Rules of construction (a)Student eligibilityNothing in this Act shall be construed to prohibit students eligible for assistance under title I or III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq.) or students eligible for assistance under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) from receiving literacy instruction and intervention under this Act. 
(b)Idea evaluationThe assessments required under this Act shall not be construed to constitute an evaluation required under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 13.Definitions (a)In generalExcept as otherwise provided in this Act, the terms used in this Act have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(b)Other termsIn this Act: (1)Child with a disabilityThe term child with a disability has the same meaning given the term in section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)).  
(2)Classroom-based instructional assessmentThe term classroom-based instructional assessment means an assessment for children in third grade or younger that— (A)is valid and reliable for the age and population of children served in the program, and is used to evaluate children’s developmental progress and learning, including systematic observations by teachers of children performing tasks, including academic and literary tasks, that are part of their daily classroom experience; and  
(B)is used to improve classroom instruction.  (3)Diagnostic assessmentThe term diagnostic assessment means an assessment that— 
(A)is developmentally, linguistically, and culturally appropriate;  (B)is valid, reliable, and based on scientifically valid research on language, literacy, and English language acquisition;  
(C)is used for the purposes of— (i)identifying a student’s specific areas of strengths and weaknesses in oral language and literacy;  
(ii)determining any difficulties that the student may have in language and literacy and the potential cause of such difficulties; and  (iii)helping to determine possible literacy intervention strategies and related special needs of the student; and  
(D)in the case of young children, is conducted after a screening assessment that identifies potential risks for delayed development or later academic difficulties.  (4)Eligible entityThe term eligible entity means— 
(A)when used with respect to children from birth through kindergarten entry— (i)one or more local educational agencies providing early learning programs, or one or more public or private early learning programs, serving children from birth through kindergarten entry, such as a Head Start agency, an Early Head Start program, a child care program, a State-funded pre-kindergarten program, a public library program, or a family literacy program that has a demonstrated record of providing effective literacy instruction for the age group such agency or program is proposing to serve under section 7; or  
(ii)one or more local educational agencies providing early learning programs, or one or more public or private early learning programs, serving children from birth through kindergarten entry, such as a Head Start agency, an Early Head Start program, a child care program, a State-funded pre-kindergarten program, a public library program, or a family literacy program in partnership with one or more public or private nonprofit organizations or agencies that have a demonstrated record of effectiveness— (I)in improving the early literacy development of children from birth through kindergarten entry; and  
(II)in providing professional development aligned with the activities described in section 7(e)(1); and  (B)when used with respect to students in kindergarten through grade 12, a local educational agency or consortium of local educational agencies that— 
(i)is among the local educational agencies in the State with the highest numbers or percentages of students reading and writing below grade level, based on the most current State data, where available; and  (ii)has the highest numbers or percentages of children who are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)), in comparison to other local educational agencies in the State.  
(5)English language acquisition 
(A)In generalThe term English language acquisition means the process by which a non-native English speaker acquires proficiency in speaking, listening, reading, and writing the English language.  (B)Inclusion for english language learners in schoolFor an English language learner in school, such term includes not only the social language proficiency needed to participate in the school environment, but also the academic language proficiency needed to acquire literacy and academic content and demonstrate the student’s learning.  
(6)English language learnerThe term English language learner means an individual who is limited English proficient, as defined in section 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(25)).  (7)Essential components of early literacy instructionThe term essential components of early literacy instruction means providing, for children prior to the age of kindergarten entry, interactive experiences in a print- and literacy-rich environment that promote the development of— 
(A)oral language, including vocabulary, grammar, and syntax;  (B)motivational aspects of early literacy, including enjoyment of reading and books;  
(C)book-reading behaviors, including book handling and orientation;  (D)recognition and understanding of pictures and story concepts;  
(E)concepts about print;  (F)alphabet knowledge;  
(G)phonological awareness, including the awareness of rhymes, sounds, and syllables;  (H)emergent writing skills, including use of writing materials; and  
(I)integration of print concepts into play.  (8)Essential components of reading and writing instructionThe term essential components of reading and writing instruction means, for students in kindergarten through grade 12, developmentally appropriate, explicit, and systematic instruction that provides students the following: 
(A)With respect to students in kindergarten through grade 12— (i)high-quality professional development for teachers, instructional staff, and principals;  
(ii)diverse texts at the appropriate reading and interest level of students;  (iii)differentiated instructional approaches;  
(iv)instruction and supports to increase students’ motivation to read, including self-directed learning;  (v)as appropriate, systematic and intensive one-to-one and small group instruction, including extended time for intense intervention for students reading significantly below grade level, which can be provided both inside and outside the classroom as well as during and outside regular school hours;  
(vi)opportunities to write individually and collaboratively;  (vii)instruction in uses of print materials, multimedia, and technological resources for research and for generating and presenting content and ideas; and  
(viii)use of screening, diagnostic, formative, and summative assessments.  (B)With respect to students in grades kindergarten through grade 3— 
(i)strategic and explicit instruction using phonological awareness, phonic decoding, vocabulary, language structure, reading fluency and reading comprehension;  (ii)use of oral modeling techniques to build language skills; and  
(iii)coordinated involvement of families, caregivers, school leaders, and instructional staff.  (C)With respect to students in grades 4 through 12— 
(i)direct and explicit comprehension instruction;  (ii)direct and explicit instruction that builds academic vocabulary;  
(iii)multiple opportunities to write with clear purposes and critical reasoning appropriate to the topic and purpose and with specific instruction and feedback from teachers;  (iv)text-based collaborative learning; and  
(v)coordinated involvement of school leaders and instructional staff that are interdisciplinary and interdepartmental and that analyze student work over time and plan literacy instruction.  (9)Family literacy servicesThe term family literacy services means services provided to participants on a voluntary basis that are of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in a family, and that integrate all of the following activities: 
(A)Interactive literacy activities between parents and their children.  (B)Training for parents regarding how to be the primary teacher for their children and full partners in the education of their children.  
(C)Parent literacy training that leads to economic self-sufficiency.  (D)An age-appropriate education to prepare children for success in school and life experiences.  
(10)Formative assessmentThe term formative assessment means assessment questions, tools, and processes that are— (A)developmentally, linguistically, and culturally appropriate;  
(B)embedded in instruction; and  (C)used by teachers and students to provide timely feedback for purposes of adjusting instruction to improve learning.  
(11)High-quality professional developmentThe term high-quality professional development means professional development that— (A)is job-embedded, ongoing, and based on scientifically valid research;  
(B)is sustained, intensive, and classroom focused, if such workshop or conference is part of a professional development plan for the attendee;  (C)is designed to increase the knowledge and expertise of instructional staff in implementing the essential components of early literacy instruction and the essential components of reading and writing instruction, as appropriate;  
(D)includes and supports teachers and early learning providers in administering age- and developmentally appropriate assessments; and analyzing the results of these student assessments when implementing the essential components of early literacy instruction and the essential components of reading and writing instruction for the purposes of planning, monitoring, adapting, and improving classroom instruction or teaching strategies to improve student learning, as appropriate;  (E)for kindergarten through 12th grade, supports the integration of literacy instruction in core academic subjects and, to the extent practicable, other subjects taught at school, such as career and technical education;  
(F)includes information on one-to-one, small group, and classroom-based instructional materials and approaches based on scientifically valid research on literacy;  (G)provides ongoing instructional literacy coaching— 
(i)to ensure high-quality implementation of effective practices of literacy instruction that is content centered, integrated across the curricula, collaborative, and school, setting, and classroom embedded; and  (ii)that uses student data to improve instruction;  
(H)includes and supports teachers in setting high reading and writing achievement goals for all students and provides the teachers with the instructional tools and skills, including strategies consistent with the principles of universal design for learning, to help students reach such goals; and  (I)is differentiated for educators working with children from birth through kindergarten entry, students in kindergarten through grade 5, and students in grades 6 through 12, and, as appropriate, by student grade or student need.  
(12)Instructional staff 
(A)In generalThe term instructional staff means individuals who have responsibility for teaching students to read and write, or in the case of children from birth to kindergarten entry, teaching early literacy skills and language development.  (B)InclusionsSuch term includes principals, teachers, early learning providers, supervisors of instruction, pupil services personnel, librarians, library school media specialists, teachers of academic subjects other than reading or writing, other school leaders, literacy coaches, and other individuals who have responsibility for assisting children to learn to read and write.  
(13)Literacy coachThe term literacy coach means a professional— (A)who— 
(i)has previous teaching experience and— (I)for the purpose of literacy coaches working with early learning programs, has expertise in early childhood development and early literacy; and  
(II)for the purpose of literacy coaches working with kindergarten through grade 12— (aa)a master’s degree with a concentration in reading and writing education; or  
(bb)has demonstrated proficiency in teaching reading or writing in a core academic subject; and  (ii)is able to demonstrate the ability to help early learning providers or teachers— 
(I)use evidence-based research on how children and students become successful readers, writers, and communicators;  (II)use multiple forms of assessment to guide instructional decisionmaking;  
(III)for the purpose of literacy coaches working with— (aa)early learning programs, support and coordinate the language and literacy curricula and activities with the overall early childhood education program; and  
(bb)teachers in kindergarten through grade 12, improve student writing and reading in and across content areas such as mathematics, science, social studies, and language arts;  (IV)develop and implement differentiated instruction and teaching approaches to serve the needs of diverse learners, including English language learners and children with disabilities;  
(V)use the principles of universal design for learning in instructional strategies and in selecting materials and tools to serve the diverse needs of all learners, including English language learners and children with disabilities;  (VI)employ best practices in engaging instructional staff to change school cultures to better encourage and support literacy development and achievement;  
(VII)use data to improve instruction; and  (VIII)for the purpose of literacy coaches working with— 
(aa)early learning programs, set developmentally appropriate early literacy goals and select and acquire instructional tools and skills to help children reach such goals; and  (bb)kindergarten through grade 12, set high reading and writing achievement goals for all students and select and acquire instructional tools and skills to help students reach such goals; and  
(B)whose role with early learning providers, teachers and school personnel is— (i)to provide high-quality professional development opportunities in literacy and language development for early learning providers, teachers and school personnel, including in the case of early learning providers, helping staff in planning and implementation of ongoing professional development;  
(ii)to work cooperatively and collaboratively with principals, teachers, early learning providers and other professionals in planning programs to help, as appropriate— (I)early learning providers identify children’s early literacy needs so that such providers can meet the early literacy needs of children at risk for delayed development and later academic difficulties; and  
(II)teachers identify student literacy needs and teach literacy across the content areas so that the teachers can meet the needs of students reading and writing below grade level; and  (iii)to work cooperatively and collaboratively with other professionals in planning programs to help early learning providers and teachers teach literacy across content areas so that the early learning providers and teachers can meet the needs of diverse learners, including children with disabilities, English language learners, and students who are reading at grade level.  
(14)Local educational agencyThe term local educational agency— (A)has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965; and  
(B)includes any public charter school that constitutes a local educational agency under State law.  (15)Multitier system of supportsThe term multitier system of supports means a comprehensive system of differentiated supports that includes evidence-based instruction, universal screening, progress monitoring, formative assessment, and evidence-based interventions matched to student needs, and educational decisionmaking using student outcome data.  
(16)ReadingThe term reading means a complex system of deriving meaning from print that requires all of the following: (A)The skills and knowledge to understand how phonemes, or speech sounds, are connected to print.  
(B)The ability to decode unfamiliar words.  (C)The ability to read fluently.  
(D)Sufficient background information and vocabulary to foster reading comprehension.  (E)The development of appropriate active strategies to construct meaning from print.  
(F)The development and maintenance of a motivation to read.  (17)School leaderThe term school leader means an individual who— 
(A)is an employee or officer of a school; and  (B)is responsible for— 
(i)the school’s performance; and  (ii)the daily instructional and managerial operations of the school.  
(18)Scientifically valid researchThe term scientifically valid research has the meaning given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021).  (19)Screening assessmentThe term screening assessment means an assessment that— 
(A)is developmentally, linguistically, and culturally appropriate;  (B)is valid, reliable, and based on scientifically valid research on literacy and English language acquisition; and  
(C)is a procedure designed as a first step in identifying children who may be at high risk for delayed development or later academic difficulties and in need of further diagnosis of the children’s need for special services or additional literacy instruction. (20)Specialized instructional support personnelThe term Specialized Instructional Support Personnel (SISP)means school counselors, school social workers, school psychologists, and other qualified professional personnel involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act) as part of a comprehensive program to meet student needs. 
(21)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.  (22)State literacy leadership team (A)In general (i)Appointment; responsibility; compositionThe term State literacy leadership team means a team that— 
(I)is appointed and coordinated by the State educational agency, except that individuals described in subclauses (I)(aa), (I)(hh), and (II)(gg) of clause (ii) shall be appointed by the State agency that oversees child care programs; and  (II)is composed of not less than 13 individuals and includes the individuals described in clause (ii).  
(ii)Individuals includedA State literacy team— (I)shall include— 
(aa)an individual who has literacy expertise with respect to children from birth through kindergarten entry;  (bb)an individual who has literacy expertise with respect to students in kindergarten through grade 5;  
(cc)an individual who has literacy expertise with respect to students in grades 6 through 12;  (dd)a school principal;  
(ee)a special education teacher with literacy expertise;  (ff)a representative from the family literacy community;  
(gg)a teacher or administrator with expertise in teaching English language learners;  (hh)a representative from the State’s agency that oversees child care programs;  
(ii)a representative from the State educational agency who oversees literacy initiatives; and  (jj)a representative from higher education who is actively involved in research, development, and teacher preparation in literacy instruction and intervention based on scientifically valid research; and  
(II)may include— (aa)a literacy specialist serving in a school district within the State;  
(bb)a literacy coach;  (cc)a library media specialist;  
(dd)specialized instructional support personnel;  (ee)a teacher of a core academic subject;  
(ff)a special education administrator;  (gg)an early learning provider;  
(hh)a college or university professor;  (ii)a parent;  
(jj)a business leader;  (kk)a representative from the Governor’s office;  
(ll)a representative from the State board of education;  (mm)a representative from the State legislature;  
(nn)a nonprofit and community-based organization providing literacy instruction and support; and  (oo)a representative from a school district superintendent's office.  
(B)Inclusion of a preexisting partnershipIf, before the date of the enactment of this Act, a State educational agency established a consortium, partnership, or any other similar body that was considered a literacy partnership for purposes of subpart 1 or 2 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6361 et seq., 6371 et seq.) and that includes the individuals required under subparagraph (A)(ii)(I), such consortium, partnership, or body may be considered a State literacy leadership team for purposes of subparagraph (A).  (23)Student with a disabilityThe term student with a disability has the meaning given the term child with a disability in section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)).  
(24)Summative assessmentThe term summative assessment means an assessment that— (A)is developmentally, linguistically, and culturally appropriate;  
(B)is valid, reliable, and based on scientifically valid research on literacy and English language acquisition; and  (C)measures how young children have progressed over time relative to developmental norms and what students have learned over time.  
(25)Universal design for learningThe term universal design for learning has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).  (26)WritingThe term writing means— 
(A)the ability to compose meaning and print to communicate ideas, including the use of vocabulary, tone, and genre to fit purpose, audience and occasion;  (B)the use of conventions such as spelling and punctuation; and  
(C)the ability to revise in order to improve clarity of ideas, coherence, logical development, and precision of language use.  14.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$500,000,000 for fiscal year 2016; (2)$525,000,000 for fiscal year 2017; 
(3)$550,000,000 for fiscal year 2018; (4)$575,000,000 for fiscal year 2019; and 
(5)$600,000,000 for fiscal year 2020.  